2/3/2021    Case: 1:20-cv-06316 Document #: 49-20
                                      Yahoo Mail - RE:Filed:  03/05/21
                                                       Retroactive          Page 1 of 6 PageID #:1020
                                                                   Pay 2018-CY-BX-0025




     RE: Retroactive Pay 2018-CY-BX-0025

     From: Worthington, Brenda (OJP) (brenda.worthington@usdoj.gov)

     To:   frednance@clickservices.org

     Cc:   Andre.Bethea@usdoj.gov; Tracey.Willis@usdoj.gov
                                                              EXHIBIT 16
     Date: Monday, March 11, 2019, 12:50 PM CDT



     Good afternoon, Dr. Nance,



     Thank you for the detailed information. I have copied Tracey Willis, your BJA grant manager, as she is
     your primary point of contact on grant compliance related matters.



     No retroactive approval of expenditures has been issued. As you know, the grant adjustment notice was sent
     back several times because the justification for the expenditures included unallowable activities as well as
     activities that did not appear to directly relate to action plan. I do see that this request was resubmitted on
     the afternoon of Thursday 3/7/18. With that being said, no obligations or expenditures prior to 2/8/19,
     which was the date that the grant adjustment notice to remove special condition #46 (Withholding of funds:
     Subrecipient monitoring policies) was approved by OJP, have been authorized. I see in your last email that
     you no longer wish to request retroactive approval for October 2018– December 2018, so will have Tracey
     Willis send the grant adjustment notice back in GMS so that the request can be revised.



     With regard to your employment status on this award, please work with Ms. Wash to resolve this matter. If
     you and Ms. Wash determine that your compensation will be via a subrecipient agreement, a budget
     modification GAN must be submitted to move your compensation to the subawards category. In addition, a
     GAN must be submitted to change the point of contact to an employee of EMAGES, Inc, as the point of
     contact in GMS cannot be a subrecipient.



     You referenced “Module 23 of the DOJ Grant Financial Management Training for Grants on or after
     December 26, 2014” and the “National Defense Authorization Act of 2013.” I believe that you are referring
     to the federal law that protects employees against whistleblowing. I have included the link to the DOJ
     Office of the Inspector General (OIG) whistleblower information sheet: “https://ojp.gov/funding/pdfs/DOJ-
     OIG-WhistleblowerInfo.pdf. Per the information sheet:



            “If you know about waste, fraud, abuse, misconduct, or whistleblower reprisal relating to a DOJ
            employee, program, contract, or grant you may report it to the OIG through the following:

            Website: https://oig.justice.gov/hotline

            Hotline: (800) 869-4499


                                                                                                                       1/6
2/3/2021      Case: 1:20-cv-06316 Document #: 49-20
                                        Yahoo Mail - RE:Filed:  03/05/21
                                                         Retroactive          Page 2 of 6 PageID #:1021
                                                                     Pay 2018-CY-BX-0025


              Fax: (202) 616-9881
                                                  EXHIBIT 16
              Mailing Address:

              U.S. Department of Justice

              Office of the Inspector General

              Inspections Division

              1425 New York Avenue

              N.W. Suite 7100

              Washington, D.C. 20530-2001”



     Thank you,

     Brenda




     Brenda M. Worthington

     Division Chief

     Bureau of Justice Assistance

     810 7th Street NW

     Washington, DC 20531

     (202) 305-7844

     Brenda.Worthington@usdoj.gov




     From: Fred Nance Jr. [mailto:frednance@clickservices.org]
     Sent: Monday, March 11, 2019 10:23 AM
     To: Worthington, Brenda (OJP) <Brenda.Worthington@ojp.usdoj.gov>
     Cc: Bethea, Andre (OJP) <Andre.Bethea@ojp.usdoj.gov>; Willis, Tracey (OJP)


                                                                                                          2/6
2/3/2021    Case: 1:20-cv-06316 Document #: 49-20
                                      Yahoo Mail - RE:Filed:  03/05/21
                                                       Retroactive          Page 3 of 6 PageID #:1022
                                                                   Pay 2018-CY-BX-0025


     <Tracey.Willis@ojp.usdoj.gov>
     Subject: Re: Retroactive Pay
                                                             EXHIBIT 16

     Thank you


     Dr. Fred L. Nance Jr

     PhD Human Services

     Social Policy Analysis

     708-921-1395

     Sent from Yahoo Mail for iPhone

     On Monday, March 11, 2019, 6:43 AM, Worthington, Brenda (OJP) <Brenda.Worthington@usdoj.gov> wrote:

           Hi Dr. Nance,

           I have received your messages and I will get back to you sometime today or tomorrow.

           Thanks,
           Brenda

           Brenda M. Worthington
           Division Chief
           Bureau of Justice Assistance
           810 7th Street NW
           Washington, DC 20531
           (202) 305-7844
           Brenda.Worthington@usdoj.gov



           From: Fred Nance Jr., Ph.D. [mailto:frednance@clickservices.org]
           Sent: Sunday, March 10, 2019 5:45 PM
           To: Worthington, Brenda (OJP) <Brenda.Worthington@ojp.usdoj.gov>
           Cc: Bethea, Andre (OJP) <Andre.Bethea@ojp.usdoj.gov>; Fred Nance Jr.
           <frednance@clickservices.org>
           Subject: Re: Retroactive Pay

           Ms. Worthington:

           Good evening. I left something, I believe is important, out of my previous message on Friday,
           March 8, 2019. First, on March 7, 2019, Dr. Wash and I had another conversation about my
           salaried check. As she was telling me the Federal government could not tell her how to expend
           a salaried check, she told me I was an employee. I am not an employee of EMAGES, Inc. I,
           and C.L.I.C.K. Services, NFP, am a partner with EMAGES, Inc. and obligated to spend a
           100% of time on this grant. I have the responsibility of being the Program Director. Dr. Wash is
           spending 10% of her time on this grant, and has the responsibility of being the fiduciary arm of
           this grant and is the lead agency. (See Abstract, Proposal, Budget).

                                                                                                              3/6
2/3/2021    Case: 1:20-cv-06316 Document #: 49-20
                                      Yahoo Mail - RE:Filed:  03/05/21
                                                       Retroactive          Page 4 of 6 PageID #:1023
                                                                   Pay 2018-CY-BX-0025

                                                          EXHIBIT 16
           On March 10, 2019 I reviewed our request for retroactive pay, which is still in the submitted
           stage. I am a policy driven person. On March 7, 2019 I informed Dr. Wash I would not accept
           the salaried check for me as written with the excessive federal and state deductions. Dr. Wash
           was very adamant about not changing anything. Therefore, pursuant to DOJ, BJA, OJP policy
           the drawdown for my salary in the amount of $11,538.48 should be returned because of the
           DOJ, BJA, OJP policy reports no monies allocated in a drawdown should be kept in a bank
           account drawing interest. On Monday, March 11, 2019, I will inform Dr. Wash she should send
           this portion back to DOJ, BJA, OJP.

           I am not sure how this will effect our retroactive pay request, and so I leave this in your hands
           for instructions to us. Rather than agree to an unjust and unfair allocation of my tax liability, I
           want to give what is allocated for my salary back to DOJ, BJA, OJP. Basically, I am
           relinquishing any payment to me for the work I have done between October 2018 thru
           December 2018. I have to sacrifice for the sake of ethics and principles held.

           I was reviewing the DOJ Grant Financial Management Training for grants awarded on or after
           December 26, 2014, module 16 - Availability of Funds. I believe I can receive this portion of
           my salary on the back-end of our grant with a request for a 3-month extension at the close out
           of the grant, September 30, 2021. I can get biweekly checks with the correct allocations of tax
           liability. If there is another option where I can receive my appropriate tax liability, I welcome
           the insight and authority to exercise it.

           Our grant will have a successful ending. Everyone will be treated fairly and honorably in our
           program. I have been a peer reviewer with DOJ, BJA, OJP for about 11 years, with an
           impeccable record. In addition, I believe I need to exercise the National Defense Authorization
           Act of 2013, which is listed as Module 23 of the DOJ Grant Financial Management Training
           for Grants on or after December 26, 2014 for the issues I have raised here. Thank you.

           Respectfully submitted

           /s/Dr. Fred Nance Jr., PhD
           Health & Human Services
           Social Policy Analysis and Planning
           www.clickservices.org
           708-921-1395

           NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message, and any and all attachments
           transmitted with it are intended solely for the use of the addressee and may contain legally privileged and confidential
           information. If the reader of this message is not the intended recipient, or an employee or agent responsible for delivering this
           email message to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or other use of
           the message or its attachments is strictly prohibited. If you have received this email message and its attachments if any, in
           error, please notify the sender immediately by replying to the message and please delete it from your computer. Thank you.



           On Friday, March 8, 2019, 12:39:46 AM CST, Fred Nance Jr., Ph.D. <frednance@clickservices.org> wrote:


           In addition to my earlier message and for clarity, I, Dr. Fred L. Nance Jr., co-authored our
           proposal with EMAGES, INC. as a partner for this grant. (See Abstract and Project Narrative
           ("Describe Management and Staffing, p. 18")).




                                                                                                                                               4/6
2/3/2021
             EXHIBIT
            Case:        16
                  1:20-cv-06316 Document #: 49-20
                                      Yahoo Mail - RE:Filed:  03/05/21
                                                       Retroactive          Page 5 of 6 PageID #:1024
                                                                   Pay 2018-CY-BX-0025


           Please correct me if I am wrong. As a partner, we (Dr. Wash and I) decided I would receive a
           salary; not as an employee of EMAGES, Inc., but as the President & CEO of C.L.I.C.K.
           Services, NFP. (www.clickservices.org). I am not an employee of EMAGES, Inc. I am the
           Program Director for our OJP project. I am an official point of contact for this project.

           With this in mind, I suggested to Dr. Wash that I could receive a 1099 and be responsible for
           my own taxes. I suggested submitting a GAN to make the necessary changes. Dr. Wash was
           adamantly against this idea. Dr. Wash emphatically stated I receive a salary from EMAGES,
           Inc. and cannot receive a 1099 as a contractual employee because I am full-time (100%) with
           the project. I disagreed, stating I believed I or C.L.I.C.K. Services, NFP could be a sub-
           recipient working "full-time" on the project.

           I am not sure so I employ your best suggestion or policy. I want the best for both of us.I live by
           ethics, values, morals, and policies. Please suggest a happy medium so we can put this issue to
           rest. What do you guys believe would be a good solution to this problem? Please elaborate and
           explain. Therefore, I want to thank you, in advance, for your discernment in this matter.

           Respectfully submitted

           /s/Dr. Fred Nance Jr., PhD
           Health & Human Services
           Social Policy Analysis and Planning
           www.clickservices.org
           708-921-1395

           NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message, and any and all attachments
           transmitted with it are intended solely for the use of the addressee and may contain legally privileged and confidential
           information. If the reader of this message is not the intended recipient, or an employee or agent responsible for delivering this
           email message to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or other use of
           the message or its attachments is strictly prohibited. If you have received this email message and its attachments if any, in
           error, please notify the sender immediately by replying to the message and please delete it from your computer. Thank you.



           On Thursday, March 7, 2019, 3:50:37 PM CST, Fred Nance Jr., Ph.D. <frednance@clickservices.org> wrote:


           Ms. Worthington:

           Good evening. I talked to Dr. Wash about this issue informing her I would contact DOJ to find
           out if this action is appropriate. Dr. Wash told me to go ahead and contact DOJ.

           I have a dilemma. I get paid biweekly. EMAGES is paying me "retroactive" pay for October 1,
           2018 thru January 31, 2019. The October 2018 thru December 2018 check is 6 checks being
           provided in one lump sum, which raises my federal and state tax liability. The January 2019 is
           being provided in 2 checks, which has the appropriate federal and state tax liability. I suggested
           to Dr. Wash to give me 6 checks for the October 2018 thru December 2018 pay period so it will
           not raise my tax liability. Dr. Wash reports her CPA informs her if she gave me 6 checks it may
           look inappropriate to DOJ/BJA/OJP. I am attaching the checks. I refused to accept the October
           2018 thru December 2018 until I get a resolution to this issue. I cashed the 2 "retroactive"
           checks for January 2019. I am attaching the checks.

           I am being told they are putting it in lump sum because it is "retroactive" pay. Does it make a
           difference in how "retroactive" checks are distributed? Dr. Wash is reporting to me OJP has


                                                                                                                                               5/6
2/3/2021
               EXHIBIT
            Case:           16 DocumentYahoo
                  1:20-cv-06316          #: 49-20
                                             Mail - RE:Filed:  03/05/21
                                                        Retroactive          Page 6 of 6 PageID #:1025
                                                                    Pay 2018-CY-BX-0025


           nothing to do with an agency's payment structure. I am telling her this is Federal monies. I am
           not trying to start any trouble. I am seeking fairness. Why should I be put a different tax
           liability? Please explain.

           This is the difference: The October 2018 thru December 2018 Federal Tax liability for the lump
           sum of $11,538.48 is $2,694.00, which is 6 checks. The tax liability for me getting paid
           biweekly is $89.00. Multiplying $89.00 x 6 = $534.00. The difference in tax liability is
           $2,160.00!!! This makes no sense to me. Thank you.

           /s/Dr. Fred Nance Jr., PhD
           Health & Human Services
           Social Policy Analysis and Planning
           www.clickservices.org
           708-921-1395

           NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message, and any and all attachments
           transmitted with it are intended solely for the use of the addressee and may contain legally privileged and confidential
           information. If the reader of this message is not the intended recipient, or an employee or agent responsible for delivering this
           email message to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or other use of
           the message or its attachments is strictly prohibited. If you have received this email message and its attachments if any, in
           error, please notify the sender immediately by replying to the message and please delete it from your computer. Thank you.




                                                                                                                                               6/6
